DETAILED ACTION
RE: Sahin et al.
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	Claims 82-93 are pending. Claims 1-81 are canceled.
3.	Claims 82-83 are under examination.

Priority
4.	Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 14/904,011, filed on 1/8/2016.

Information Disclosure Statement
5.	The information disclosure statement filed on 5/1/2020 (IDS, 7 pages) fails to comply with the provisions of 37 CFR 1.97, 1.98 and MPEP § 609 because the date for NPL Cite No: 18, 35, 47, 51, 53, 96 and 131 is not provided. Also the source for NPL Cite No: 75 and 76 is not provided. It has been placed in the application file, but the information referred to therein has not been considered as it pertains to these documents.

Nucleotide and/or Amino Acid Sequence Disclosures
REQUIREMENTS FOR PATENT APPLICATIONS CONTAINING NUCLEOTIDE AND/OR AMINO ACID SEQUENCE DISCLOSURES

Items 1) and 2) provide general guidance related to requirements for sequence disclosures.
37 CFR 1.821(c) requires that patent applications which contain disclosures of nucleotide and/or amino acid sequences that fall within the definitions of 37 CFR 1.821(a) must contain a "Sequence Listing," as a separate part of the disclosure, which presents the nucleotide and/or amino acid sequences and associated information using the symbols and format in accordance with the requirements of 37 CFR 1.821 - 1.825. This "Sequence Listing" part of the disclosure may be submitted:
In accordance with 37 CFR 1.821(c)(1) via the USPTO’s electronic filing system (see Section I.1 of the Legal Framework for EFS-Web or Patent Center (https://www.uspto.gov/patents-application- process/filing-online/legal-framework-efs-web), hereinafter "Legal Framework") as an ASCII text file, together with an incorporation-by-reference of the material in the ASCII text file in a separate paragraph of the specification as required by 37 CFR 1.823(b)(1) identifying:
the name of the ASCII text file;
ii) the date of creation; and
iii) the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(1) on read-only optical disc(s) as permitted by 37 CFR 1.52(e)(1)(ii), labeled according to 37 CFR 1.52(e)(5), with an incorporation-by-reference of the material in the ASCII text file according to 37 CFR 1.52(e)(8) and 37 CFR 1.823(b)(1) in a separate paragraph of the specification identifying:
the name of the ASCII text file;
the date of creation; and
the size of the ASCII text file in bytes;
In accordance with 37 CFR 1.821(c)(2) via EFS-Web or Patent Center as a PDF file (not recommended); or
In accordance with 37 CFR 1.821(c)(3) on physical sheets of paper (not recommended).
When a “Sequence Listing” has been submitted as a PDF file as in 1(c) above (37 CFR 1.821(c)(2)) or on physical sheets of paper as in 1(d) above (37 CFR 1.821(c)(3)), 37 CFR 1.821(e)(1) requires a computer readable form (CRF) of the “Sequence Listing” in accordance with the requirements of 37 CFR 1.824.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed via EFS-Web or Patent Center as a PDF, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the PDF copy and the CRF copy (the ASCII text file copy) are identical.
If the "Sequence Listing" required by 37 CFR 1.821(c) is filed on paper or read-only optical disc, then 37 CFR 1.821(e)(1)(ii) or 1.821(e)(2)(ii) requires submission of a statement that the "Sequence Listing" content of the paper or read-only optical disc copy and the CRF are identical.
Specific deficiencies and the required response to this Office Action are as follows:

6.	Specific deficiency - The Incorporation by Reference paragraph required by 37 CFR 1.821(c)(1) is missing or incomplete. See item 1) a) or 1) b) above.
Required response – Applicant must provide:
A substitute specification in compliance with 37 CFR 1.52, 1.121(b)(3) and 1.125 inserting the required incorporation-by-reference paragraph, consisting of:
A copy of the previously-submitted specification, with deletions shown with strikethrough or brackets and insertions shown with underlining (marked-up version); 
A copy of the amended specification without markings (clean version); and
A statement that the substitute specification contains no new matter. 

Claim Objections
7.	Claims 84-85 and 95 are objected to because of the following informalities:
	The term “an antibody” in claims 84 and 85 should be changed to “the antibody” as it refers to the antibody mentioned in claim 82.
	For clarity, the term “according to” in claim 92 should be changed to “of”.	
	
Claim Rejections - 35 USC § 112
8.	The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


9.	Claims 86-88 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 86 recites “elimination of cancer stem cells” in line 1. There is insufficient antecedent basis for this limitation in the claim. Applicant can overcome the rejection by amending the claim to depend from claim 84.
Claim 87 recites “the cancer stem cells” in line 1. There is insufficient antecedent basis for this limitation in the claim. Applicant can overcome the rejection by amending the claim to depend from claim 83.
The phrase "in particular" in claim 88 renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
Claim Rejections - 35 USC § 112
10.	The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

11.	Claims 82-93 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Claim 82 recites the phrases “an amino acid sequence represented by SEQ ID NO:5” and “an amino acid sequence represented by SEQ ID NO:4”.  For this rejection, an antibody comprising VH of SEQ ID NO:5 and VL of SEQ ID NO:4 is interpreted as an example for a genus of antibodies. The term “represented by” indicates that the VH and/or VL of the claimed antibodies encompass variants of SEQ ID NO:5 and/or SEQ ID NO:4. The specification does not adequately describe all the variants encompassed by the genus.
Applicant can overcome this rejection by amending the claims to recite “the amino acid sequence comprising SEQ ID NO:5” and “the amino acid sequence comprising SEQ ID NO:4”.
“[T]he purpose of the written description requirement is to ‘ensure that the scope of the right to exclude, as set forth in the claims, does not overreach the scope of the  inventor’s contribution to the field of art as described in the patent specification.’” Ariad Pharm., Inc. v. Eli Lilly & Co., 598 F.3d 1336, 1353-54 (Fed. Cir. 2010) (en banc) (quoting Univ. of Rochester v. G.D. Searle & Co., 358 F.3d 916, 920 (Fed. Cir. 2004)).  To satisfy the written description requirement, the specification must describe the claimed invention in sufficient detail that one skilled in the art can reasonably conclude that the inventor had possession of the claimed invention. Vas-Cath, Inc. v. Mahurkar, 935 F.2d 1555, 1562-63, 19 USPQ2d 1111 (Fed. Cir. 1991).  See also MPEP 2163.04.  
For a claim to a genus, a generic statement that defines a genus of substances by only their functional activity does not provide an adequate written description of the genus.  Reagents of the University of California v. Eli Lilly, 43 USPQ2d 1398 (CAFC 1997).  The recitation of a functional property alone, which must be shared by the members of the genus, is merely descriptive of what the members of the genus must be capable of doing, not of the substance and structure of the members.  The Federal Circuit has cautioned that, for claims reciting a genus of antibodies with particular functional properties (e.g., high affinity, neutralization activity, competing with a reference antibody for binding), “[c]laiming antibodies with specific properties, e.g., an antibody that binds to human TNF-α with A2 specificity, can result in a claim that does not meet written description even if the human TNF-α protein is disclosed because antibodies with those properties have not been adequately described."  Centocor Ortho Biotech Inc. v. Abbott Labs., 97 USPQ2d 1870, 1875, 1877-78 (Fed. Cir. 2011). 
“[A] sufficient description of a genus . . . requires the disclosure of either a representative number of species falling within the scope of the genus or structural features common to the members of the genus so that one of skill in the art can ‘visualize or recognize’ the members of the genus.” Ariad, 598 F.3d at 1350 (quoting Eli Lilly, 119 F.3d at 1568-69).  A “representative number of species” means that those species that are adequately described are representative of the entire genus.  AbbVie Deutschland GMBH v. Janssen Biotech, 111 USPQ2d 1780, 1790 (Fed. Cir. 2014) (“The ’128 and ’485 patents, however, only describe species of structurally similar antibodies that were derived from Joe-9.  Although the number of the described species appears high quantitatively, the described species are all of the similar type and do not qualitatively represent other types of antibodies encompassed by the genus.”).  Thus, when there is substantial variation within the genus, one must describe a sufficient variety of species to reflect the variation within the genus to provide a "representative number” of species.
The “structural features common to the members of the genus” needed for one of skill in the art to ‘visualize or recognize’ the members of the genus takes into account the state of the art at the time of the invention.  For antibodies, the Federal Circuit has found that possession of a mouse antibody heavy and light chain variable regions provides a structural "stepping stone" to the corresponding chimeric antibody, but not to human antibodies.  Centocor, 97 USPQ2d at 1875 (“[T]he application only provides amino acid sequence information (a molecular description of the antibody) for a single mouse variable region, i.e., the variable region that the mouse A2 antibody and the chimeric antibody have in common.  However, the mouse variable region sequence does not serve as a stepping stone to identifying a human variable region within the scope of the  claims.”).  A chimeric antibody shares the full heavy and light chain variable regions with the corresponding mouse antibody; that is, the structure shared between a mouse and chimeric antibody would generally be expected to conserve the antigen binding activity.
Lastly, even if a selection procedure is disclosed that was, at the time of the invention, sufficient to enable the skilled artisan to identify antibodies with the recited functional properties, the written description provision of 35 U.S.C § 112 is severable from its enablement provision.  Ariad, 94 USPQ2d at 1167; Centocor at 1876 (“The fact that a fully-human antibody could be made does not suffice to show that the inventors of the '775 patent possessed such an antibody.”)  
	In the instant case, an antibody comprising VH of SEQ ID NO:5 and VL of SEQ ID NO:4 is interpreted as an example for a genus of antibodies. The term “represented by” indicates that the VH and/or VL of the claimed antibodies encompass variants of SEQ ID NO:5 and/or SEQ ID NO:4. 
The specification teaches only antibodies that comprise the VH and VL of a parental antibody (see Examples). 
The state of the prior art is such that it is well established in the art that the formation of an intact antigen-binding site of antibodies generally requires the association of the complete heavy and light chain variable regions of a given antibody, each of which consists of three CDRs or hypervariable regions, which provide the majority of the contact residues for the binding of the antibody to its target epitope (Paul, Fundamental Immunology, 3rd Edition, 1993, pp. 292-295, under the heading “Fv Structure and Diversity in Three Dimensions”, IDS filed on 5/1/2020).  The amino acid sequences and conformations of each of the heavy and light chain CDRs are critical in maintaining the antigen binding specificity and affinity, which is characteristic of the immunoglobulin.  It is expected that all of the heavy and light chain CDRs in their proper order and in the context of framework sequences which maintain their required conformation, are required in order to produce a protein having antigen-binding function and that proper association of heavy and light chain variable regions is required in order to form functional antigen binding sites (Paul, page 293, first column, lines 3-8 and line 31 to column 2, line 9 and lines 27-30). Even minor changes in the amino acid sequences of the heavy and light variable regions, particularly in the CDRs, may dramatically affect antigen-binding function as evidenced by Rudikoff et al (Proc. Natl. Acad. Sci. USA, 79(6):1979-1983, March 1982, IDS filed on 5/1/2020).  Rudikoff et al. teach that the alteration of a single amino acid in the CDR of a phosphocholine-binding myeloma protein resulted in the loss of antigen-binding function.  Colman P. M. (Research in Immunology, 145:33-36, 1994, IDS filed on 5/1/2020) teaches that even a very conservative substitution may abolish binding or may have very little effect on the binding affinity (see pg. 35, top of left column and pg. 33, right column).  Additionally, Bendig M. M. (Methods: A Companion to Methods in Enzymology, 1995; 8:83-93, IDS filed on 5/1/2020) reviews that the general strategy for “humanizing” antibodies involves the substitution of all six CDRs from a rodent antibody that binds an antigen of interest, and that all six CDRs are involved in antigen binding (see entire document, but especially Figures 1-3).  Similarly, the skilled artisan recognized a “chimeric” antibody to be an antibody in which both the heavy chain variable region (which comprises the three heavy chain CDRs) and the light chain variable region (which comprises the three light chain CDRs) of a rodent antibody are recombined with constant region sequences from a human antibody of a desired isotype (see entire document, but especially Figures 1-3). This general strategy is still being used at the time of the instant invention as evidenced by Khantasup et al. (Monoclonal Antibodies in Immunodiagnosis and Immunotherapy, 2015, 34(6): 404-417, see entire document). Khantasup et al. teaches: “The standard method involves grafting mouse complementarity-determining regions (CDRs) onto human framework regions (FRs). The critical objective is to prevent loss of antigen-binding affinity due to loss of original CDR conformations after CDR grafting. Several factors play a role in preventing loss of affinity, including proper selection of human template, compatibility between mouse CDRs and human FRs, and retention or back mutation of mouse FR residues at positions that maintain original CDR conformation” (see page 405, paragraph 1 and page 407, column 2, paragraph 4). Murphy et al. (Journal of Immunological Methods, Vol. 463, Pg. 127-133, 2018), teach that altering amino acid D92 in the complementarity determining region light chain region 3 (CDRL3) of single chain fragment variable (scFv) 2G1 obliterates its capacity to bind to microcystin-leucine-arginine (MC-LR)(Page 130, Section 3.2, paragraph 2) and changing phenylalanine at position 91 to tyrosine caused an increased in binding to MC-LR, compared to the parent clone (Page 131, Column 1, Paragraph 2). The alterations in binding that were observed in these two variants demonstrate the highly influential role of CDRL3 in binding MC-LR.  Thus, the state of the art recognized that it would be highly unpredictable that a specific humanized antibody comprising less than all six CDRs of a parental antibody with a desired specificity would retain the antigen-binding function of the parental antibody. Thus, the minimal structure which the skilled artisan would consider predictive of the function of binding the antigen of the parental donor antibody includes six CDRs (i.e. VH CDR1, VH CDR2, VH CDR3, VL CDR1, VL CDR2 and VL CDR3) from parental donor antibody in the context of framework sequences which maintain their correct spatial orientation and have the requisite binding function of the parental donor antibody. In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required.  In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970) (contrasting mechanical and electrical elements with chemical reactions and physiological activity).  See also In re Wright, 999 F.2d 1557, 1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993); In re Vaeck, 947 F.2d 488, 496, 20 USPQ2d 1438, 1445 (Fed. Cir. 1991).  One of skill in the art would neither expect nor predict the appropriate function of the antibody variants as broadly claimed.
The specification provides neither a representative number of the encompassed antibody variants, nor does it provide a descriptive of structural features that are common to the encompassed antibody variants. 
Since the disclosure fails to describe the common attributes or characteristics that identify members of the genus, and because the genus is highly variant, the artisan cannot envision the detailed structure of the encompassed antibody variants, therefore Applicant was not in possession of the instant claimed invention.  See Regents of the University of California v. Eli Lilly and Co. 119 F.3d 1559, 43 USPQ2d 1398 (Fed. Cir. 1997).  Adequate written description of genetic material “'requires a precise definition, such as by structure, formula, chemical name, or physical properties,' not a mere wish or plan for obtaining the claimed chemical invention.”  Id. 43 USPQ2d at 1404 (quoting Fiers, 984 F.2d at 1171, 25 USPQ2d at 1606).  The disclosure must allow one skilled in the art to visualize or recognize the identity of the subject matter of the claim.  Id. 43 USPQ2d at 1406.  A description of what the genetic material does, rather than of what it is, does not suffice.

Claim Rejections - 35 USC § 102
12.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


13.	Claim(s) 82-87 and 89-93 are rejected under 35 U.S.C. 102(a)(1) and 35 U.S.C. 102(a)(2) as being anticipated by WO2012156018A1 (pub. date: 11/22/2012, effectively filed on 5/13/2011, IDS filed on 5/1/2020).
The applied reference has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C.102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the copending application and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
WO2012156018A1 teaches a method of treating cancer expressing CLDN6 comprising administering an anti-CLDN6 antibody to a cancer patient (claims and pages 19-21), wherein the method further comprises administering a chemotherapeutic agent such as doxorubicin (anthracyclines), cisplatin (pages 21 and 90). WO2012156018A1 teaches that the patients treated with antibody compositions of the invention can be additionally administered (prior to, simultaneously with, or following administration of an antibody of the invention) with another therapeutic agent, such as a cytotoxic or radiotoxic agent, which enhances or augments the therapeutic effect of the antibodies of the invention (page 100, lines 26-31). WO2012156018A1 teaches that co-administration of the anti-CLDN6 antibodies with chemotherapeutic agents provides two anti-cancer agents which operate via different mechanisms yielding a cytotoxic effect to tumor cells and such co-administration can solve problems due to development of resistance to drugs (page 99). WO2012156018A1 teaches that the anti-CLDN6 antibody mediates killing of cells expressing CLDN6 by inducing CDC mediated lysis, ADCC mediated lysis, apoptosis, and inhibition of proliferation (pages 9-10 and claims). WO2012156018A1 teaches that the antibody may be attached to a therapeutic agent selected from a toxin, a radioisotope, a drug or a cytotoxic agent (claims and page 11, last paragraph), wherein the drug is anthracyclines or cisplatin (page 88). The antibody binds to CLDN6 comprising SEQ ID NO:2 (page 5, lines 6-7). The amino acid sequence of SEQ ID NO: 2 is 100% identical to instant SEQ ID NO:1 (see sequence alignment below). WO201256018A1 teaches that the anti-CLDN6 antibody comprises a heavy chain comprising SEQ ID NO:36 and a light chain comprising SEQ ID NO:35 (page 8, lines 21-25 and claims). The amino acid sequences of SEQ ID NO: 35 and 36 are 100% identical to instant SEQ ID NO:4 and 5, respectively (see sequence alignments below).	
WO2012156018A1 teaches that the cancer is solid tumor such as ovarian cancer, testicular cancer, gastric cancer, germ cell tumor and the metastatic forms thereof (page 3, claims). Cancer cells expressing CLDN6 are cancer stem cells, and are at a tumor site of the cancer patient, as evidenced by applicant’s specification (page 2, paragraph 4, CLDN6 is a marker for cancer stem cells).
The limitation “inhibition or elimination of cancer stem cells expressing CLDN6” necessarily flows from the administration of same antibody to same cancer patients.	

Alignment between SEQ ID NO:2 (top) and instant SEQ ID NO:1 (bottom):

    PNG
    media_image1.png
    529
    581
    media_image1.png
    Greyscale





Alignment between instant SEQ ID NO:4 (top) and SEQ ID NO:35 (bottom): 

    PNG
    media_image2.png
    925
    770
    media_image2.png
    Greyscale







Alignment between instant SEQ ID NO:5 (top) and SEQ ID NO:36 (bottom):

    PNG
    media_image3.png
    948
    752
    media_image3.png
    Greyscale


Double Patenting
14.	The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

15.	Claims 82-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,604,568, in view of Sahin et al. (WO2011057788A1, pub. date: 5/19/2011, IDS dated 5/1/2020). 
Claims 1-10 of U.S. Patent No. 10,604,568 disclose a method of treating a cancer patient having a chemoresistant cancer selected from the group consisting of ovarian cancer, testicular cancer, uterine cancer, germ cell tumors, gastric cancer, and metastatic forms thereof, the method comprising administering to the cancer patient, an antibody drug conjugate that binds to CLDN6, wherein the antibody drug conjugate comprises a heavy chain variable region (VH) of SEQ ID NO: 5 and a light chain variable region (VL) of SEQ ID NO: 4 and at least one toxin drug moiety that targets mertansine (DM1) and MMAE, wherein the cancer is characterized by cancer cells expressing CLDN6, the method further comprises administering radiation therapy, wherein, when the cancer is a germ cell tumor, the germ cell tumor is selected from the group consisting of teratocarcinoma, embryonal carcinoma, tumors of the testis, and tumors of the ovary; and when the cancer is testicular cancer, the testicular cancer is selected from the group consisting of testicular seminoma, testicular teratoma and testicular embryonal carcinoma. 
Cancer cells expressing CLDN6 are cancer stem cells, and are at a tumor site of the cancer patient, as evidenced by applicant’s specification (page 2, paragraph 4, CLDN6 is a marker for cancer stem cells). The amino acid sequences of SEQ ID NOs: 4 and 5 are 100% identical to instant SEQ ID NO:4 and 5, respectively. The limitation “inhibition or elimination of cancer stem cells expressing CLDN6” necessarily flows from the administration of the same antibody to same cancer patients.	
Claims 1-10 of U.S. Patent No. 10,604,568 do not disclose further treating the patient with an agent of chemotherapy. 
Sahin et al. teaches a method of treating cancer expressing CLDN6 comprising administering an anti-CLDN6 antibody to a cancer patient (pages 18-19 and claims), and a chemotherapeutic agent such as doxorubicin (anthracyclines), cisplatin (pages 20, 66, 85 and 94-95). Sahin et al. teaches that the patients treated with the anti-CLDN6 antibody can be additionally administered (prior to, simultaneously with, or following administration of an antibody of the invention) with another therapeutic agent, such as a cytotoxic or radiotoxic agent, which enhances or augments the therapeutic effect of the antibodies of the invention (page 95, lines 24-29). Sahin et al. teaches that co-administration of the anti-CLDN6 antibodies with chemotherapeutic agents provides two anti-cancer agents which operate via different mechanisms yielding a cytotoxic effect to tumor cells and such co-administration can solve problems due to development of resistance to drugs (page 94). Sahin et al. teaches that the antibody may be attached to one or more therapeutic effector moieties such as anthracyclines or cisplatin (pages 16, 66, 82 and 83).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated the patient with chemotherapy in view of Sahin. One of ordinary skill in the art would have been motivated to do so because Sahin et al. teaches that co-administration of the anti-CLDN6 antibodies with chemotherapeutic agents provides two anti-cancer agents which operate via different mechanisms yielding a cytotoxic effect to tumor cells and such co-administration can solve problems due to development of resistance to drugs (page 94). One would have a reasonable expectation of success because Sahin teaches that the patients treated with the anti-CLDN6 antibody can be additionally administered (prior to, simultaneously with, or following administration of an antibody of the invention) with another therapeutic agent, such as a cytotoxic or radiotoxic agent, which enhances or augments the therapeutic effect of the antibodies of the invention (page 95, lines 24-29).

16.	Claims 82-87 and 89-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-30 of U.S. Patent No. 9,321,842, in view of Sahin et al. (WO2011057788A1, pub. date: 5/19/2011, IDS dated 5/1/2020). 
Claims 1-30 of U.S. Patent No. 9,321,842 disclose an anti-CLDN6 antibody which comprises: (i) an antibody heavy chain comprising SEQ ID NO: 36, and (ii) an antibody light chain comprising SEQ ID NOs: 35, wherein the antibody is capable of binding to an epitope located within an extracellular portion of CLDN6 and has one or more of the following activities: (i) killing of a cell expressing CLDN6, (ii) inhibition of proliferation of a cell expressing CLDN6, (iii) inhibition of colony formation of a cell expressing CLDN6, (iv) mediating remission of established tumors, (v) preventing formation or re-formation of tumors, and (vi) inhibition of metastasis of a cell expressing CLDN6, or exhibiting one or more immune effector functions against a cell carrying CLDN6 in its native conformation, wherein the one or more immune effector functions are selected from the group consisting of complement dependent cytotoxicity (CDC), antibody-dependent cell-mediated cytotoxicity (ADCC), induction of apoptosis, and inhibition of proliferation. Claims 1-30 of U.S. Patent No. 9,321,842 disclose a conjugate comprising the antibody coupled to a therapeutic agent, wherein the therapeutic agent is a toxin, a radioisotope, a drug or a cytotoxic agent. Claims 1-30 of U.S. Patent No. 9,321,842 disclose a method of treating a cancer involving a cell expressing CLDN6 and being characterized by association of CLDN6 with its cell surface in a subject, comprising administering to said subject the antibody. The amino acid sequences of SEQ ID NO: 35 and 36 are 100% identical to instant SEQ ID NO:4 and 5, respectively. Cancer cells expressing CLDN6 are cancer stem cells, and are at a tumor site of the cancer patient, as evidenced by applicant’s specification (page 2, paragraph 4, CLDN6 is a marker for cancer stem cells)
The limitation “inhibition or elimination of cancer stem cells expressing CLDN6” necessarily flows from the administration of the same antibody to same cancer patients.	
Claims 1-30 of U.S. Patent No. 9,321,842 do not disclose further treating the patient with an agent of chemotherapy. 
Sahin et al. teaches a method of treating cancer expressing CLDN6 comprising administering an anti-CLDN6 antibody to a cancer patient (pages 18-19 and claims), and a chemotherapeutic agent such as doxorubicin (anthracyclines), cisplatin (pages 20, 66, 85 and 94-95). Sahin et al. teaches that the patients treated with the anti-CLDN6 antibody can be additionally administered (prior to, simultaneously with, or following administration of an antibody of the invention) with another therapeutic agent, such as a cytotoxic or radiotoxic agent, which enhances or augments the therapeutic effect of the antibodies of the invention (page 95, lines 24-29). Sahin et al. teaches that co-administration of the anti-CLDN6 antibodies with chemotherapeutic agents provides two anti-cancer agents which operate via different mechanisms yielding a cytotoxic effect to tumor cells and such co-administration can solve problems due to development of resistance to drugs (page 94). Sahin et al. teaches that the antibody may be attached to one or more therapeutic effector moieties such as anthracyclines or cisplatin (pages 16, 66, 82 and 83).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated the patient with chemotherapy in view of Sahin. One of ordinary skill in the art would have been motivated to do so because Sahin et al. teaches that co-administration of the anti-CLDN6 antibodies with chemotherapeutic agents provides two anti-cancer agents which operate via different mechanisms yielding a cytotoxic effect to tumor cells and such co-administration can solve problems due to development of resistance to drugs (page 94). One would have a reasonable expectation of success because Sahin teaches that the patients treated with the anti-CLDN6 antibody can be additionally administered (prior to, simultaneously with, or following administration of an antibody of the invention) with another therapeutic agent, such as a cytotoxic or radiotoxic agent, which enhances or augments the therapeutic effect of the antibodies of the invention (page 95, lines 24-29).
	
17.	Claims 82-87 and 89-93 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 10,233,253
in view of Sahin et al. (WO2011057788A1, pub. date: 5/19/2011, IDS dated 5/1/2020). 
Claims 1-16 of U.S. Patent No. 10,233,253 disclose an anti-CLDN6 antibody which comprises: (i) an antibody heavy chain comprising SEQ ID NO: 36, and (ii) an antibody light chain comprising SEQ ID NOs: 35, wherein the antibody is capable of binding to an epitope located within an extracellular portion of CLDN6 and has one or more of the following activities: (i) killing of a cell expressing CLDN6, (ii) inhibition of proliferation of a cell expressing CLDN6, (iii) inhibition of colony formation of a cell expressing CLDN6, (iv) mediating remission of established tumors, (v) preventing formation or re-formation of tumors, and (vi) inhibition of metastasis of a cell expressing CLDN6, or exhibiting one or more immune effector functions against a cell carrying CLDN6 in its native conformation, wherein the one or more immune effector functions are selected from the group consisting of complement dependent cytotoxicity (CDC), antibody-dependent cell-mediated cytotoxicity (ADCC), induction of apoptosis, and inhibition of proliferation. Claims 1-16 of U.S. Patent No. 10,233,253 disclose a conjugate comprising the antibody coupled to a therapeutic agent, wherein the therapeutic agent is a toxin, a radioisotope, a drug or a cytotoxic agent. 
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have treated patients having cancer expressing CLDN6 with the antibody or conjugate thereof of the patent in view of the claims of the patent. One would have been motivated to do so with a reasonable expectation of success because the claims of the patent disclose that the antibody has the properties including killing of a cell expressing CLDN6, inhibition of proliferation of a cell expressing CLDN6, mediating remission of established tumors, and inhibition of metastasis of a cell expressing CLDN6. 
The limitation “inhibition or elimination of cancer stem cells expressing CLDN6” necessarily flows from the administration of the same antibody to cancer patients. Cancer cells expressing CLDN6 are cancer stem cells, and are at a tumor site of the cancer patient, as evidenced by applicant’s specification (page 2, paragraph 4, CLDN6 is a marker for cancer stem cells)
Claims 1-16 of U.S. Patent No. 10,233,253 do not teach further treating the patents with chemotherapy. 
Sahin et al. teaches a method of treating cancer expressing CLDN6 comprising administering an anti-CLDN6 antibody to a cancer patient (pages 18-19 and claims), and a chemotherapeutic agent such as doxorubicin (anthracyclines), cisplatin (pages 20, 66, 85 and 94-95). Sahin et al. teaches that the patients treated with the anti-CLDN6 antibody can be additionally administered (prior to, simultaneously with, or following administration of an antibody of the invention) with another therapeutic agent, such as a cytotoxic or radiotoxic agent, which enhances or augments the therapeutic effect of the antibodies of the invention (page 95, lines 24-29). Sahin et al. teaches that co-administration of the anti-CLDN6 antibodies with chemotherapeutic agents provides two anti-cancer agents which operate via different mechanisms yielding a cytotoxic effect to tumor cells and such co-administration can solve problems due to development of resistance to drugs (page 94). Sahin et al. teaches that the antibody may be attached to one or more therapeutic effector moieties such as anthracyclines or cisplatin (pages 16, 66, 82 and 83).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated the patient with chemotherapy in view of Sahin. One of ordinary skill in the art would have been motivated to do so because Sahin et al. teaches that co-administration of the anti-CLDN6 antibodies with chemotherapeutic agents provides two anti-cancer agents which operate via different mechanisms yielding a cytotoxic effect to tumor cells and such co-administration can solve problems due to development of resistance to drugs (page 94). One would have a reasonable expectation of success because Sahin teaches that the patients treated with the anti-CLDN6 antibody can be additionally administered (prior to, simultaneously with, or following administration of an antibody of the invention) with another therapeutic agent, such as a cytotoxic or radiotoxic agent, which enhances or augments the therapeutic effect of the antibodies of the invention (page 95, lines 24-29).

18.	Claims 82-87 and 89-93 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 39-57 of U.S. copending Application No. 16/898,892, in view of Sahin et al. (WO2011057788A1, pub. date: 5/19/2011, IDS dated 5/1/2020).
This is a provisional nonstatutory double patenting rejection.
Claims 1-12 of U.S. Patent No. 10,717,780 disclose a method of treating a patient affected from a cancer characterized by cancer cells expressing claudin 6 (CLDN6), the method comprising administering to the patient a composition comprising a bispecific antibody comprising a first binding domain and a second binding domain, wherein the first binding domain binds to claudin 6 (CLDN6) and the second binding domain binds to CD3, wherein (a) the first binding domain comprises VH of SEQ ID NO:22 and a VL of SEQ ID NO:21, wherein the bispecific antibody is conjugated to a therapeutic moiety, the therapeutic moiety is a cytotoxin, a drug or a radioisotope, the cancer is selected from the group consisting of urinary bladder cancer, ovarian cancer, in particular ovarian adenocarcinoma and ovarian teratocarcinoma, lung cancer, including small cell lung cancer (SCLC) and non- small cell lung cancer (NSCLC), in particular squamous cell, lung carcinoma and adenocarcinoma, gastric cancer, breast cancer, hepatic cancer, pancreatic cancer, skin cancer, in particular basal cell carcinoma and squamous cell carcinoma, malignant melanoma, head and neck cancer, in particular malignant pleomorphic adenoma, sarcoma, in particular synovial sarcoma and carcinosarcoma, bile duct cancer, cancer of the urinary bladder, in particular transitional cell carcinoma, and papillary carcinoma, kidney cancer, in particular renal cell carcinoma including clear cell renal cell carcinoma and papillary renal cell carcinoma, colon cancer, small bowel cancer, including cancer of the ileum, in particular small bowel adenocarcinoma and adenocarcinoma of the ileum, testicular embryonal carcinoma, placental choriocarcinoma, cervical cancer, testicular cancer, in particular testicular seminoma, testicular teratoma and embryonic testicular cancer, uterine cancer, germ cell tumors such as a teratocarcinoma or an embryonal carcinoma, in particular germ cell tumors of the testis, and the metastatic forms thereof. Cancer cells expressing CLDN6 are cancer stem cells, and are at a tumor site of the cancer patient, as evidenced by applicant’s specification (page 2, paragraph 4, CLDN6 is a marker for cancer stem cells).
The limitation “inhibition or elimination of cancer stem cells expressing CLDN6” necessarily flows from the administration of the same antibody to the cancer patients.	
Claims 82-87 and 89-93 do not disclose further treating the patient with an agent of chemotherapy. 
Sahin et al. teaches a method of treating cancer expressing CLDN6 comprising administering an anti-CLDN6 antibody to a cancer patient (pages 18-19 and claims), and a chemotherapeutic agent such as doxorubicin (anthracyclines), cisplatin (pages 20, 66, 85 and 94-95). Sahin et al. teaches that the patients treated with the anti-CLDN6 antibody can be additionally administered (prior to, simultaneously with, or following administration of an antibody of the invention) with another therapeutic agent, such as a cytotoxic or radiotoxic agent, which enhances or augments the therapeutic effect of the antibodies of the invention (page 95, lines 24-29). Sahin et al. teaches that co-administration of the anti-CLDN6 antibodies with chemotherapeutic agents provides two anti-cancer agents which operate via different mechanisms yielding a cytotoxic effect to tumor cells and such co-administration can solve problems due to development of resistance to drugs (page 94). Sahin et al. teaches that the antibody may be attached to one or more therapeutic effector moieties such as anthracyclines or cisplatin (pages 16, 66, 82 and 83).
It would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have further treated the patient with chemotherapy in view of Sahin. One of ordinary skill in the art would have been motivated to do so because Sahin et al. teaches that co-administration of the anti-CLDN6 antibodies with chemotherapeutic agents provides two anti-cancer agents which operate via different mechanisms yielding a cytotoxic effect to tumor cells and such co-administration can solve problems due to development of resistance to drugs (page 94). One would have a reasonable expectation of success because Sahin teaches that the patients treated with the anti-CLDN6 antibody can be additionally administered (prior to, simultaneously with, or following administration of an antibody of the invention) with another therapeutic agent, such as a cytotoxic or radiotoxic agent, which enhances or augments the therapeutic effect of the antibodies of the invention (page 95, lines 24-29).

19.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
WO2014075788A1 (SEQ ID NOs:21 and 22 are 100% identical to instant SEQ ID NOs:4 and 5, respectively)
WO2014075697A1 (SEQ ID NOs:21 and 22 are 100% identical to instant SEQ ID NOs:4 and 5, respectively)
WO2011057788A1 (SEQ ID NOs: 35 and 36 are 100% identical to instant SEQ ID NOs:4 and 5, respectively. However, the document does not teach an antibody comprising both SEQ ID NOs: 35 and 36. It teaches an antibody comprising SEQ ID NO:34 and 35, and an antibody comprising SEQ ID NOs: 36 and 37, see page 8, lines 1-6, IDS filed on 5/1/2020)

	
Conclusion
20.	No claims are allowed.
21.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HONG SANG whose telephone number is (571)272-8145. The examiner can normally be reached Monday-Friday 8am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julie Wu can be reached on 5712725205. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HONG SANG/Primary Examiner, Art Unit 1643